Title: To George Washington from James McHenry, 4 April 1790
From: McHenry, James
To: Washington, George



Sir.
Baltimore [Md.] 4 April 1790.

About two years ago Mr Copeley an English manufacturer did himself the honor to pay his respects to you at Mount Vernon: Being about to return to his own country he wishes to renew his homage and respects, and has intreated me to recal him to your remembrance by another introduction.
I pray you to excuse this liberty, and am with the greatest and most sincere respect Sir your most devoted and humble servant

James McHenry

